Citation Nr: 0306379	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  00-18 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability (other than post-traumatic stress disorder 
(PTSD)).  

2.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant served on active duty from July 1943 to March 
1946, with subsequent service in the U.S. Naval Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant's claim seeking service connection for PTSD was 
denied by the Board in May 2001 on the grounds that the 
preponderance of the evidence established that he did not 
have PTSD.  The evidence received since that time includes a 
March 2002 VA psychiatric examination report which reflects a 
diagnosis of PTSD related, in part, to stressors in service.  
By rating action dated in October 2002, the RO denied the 
appellant's attempt to reopen the claim seeking service 
connection for PTSD on the grounds that the evidence received 
since the Board's decision in May 2001, including the October 
2002 VA examination report, was cumulative in nature and 
therefore not new.  This is obviously wrong since the Board 
determined in May 2001 that the preponderance of the evidence 
established that the veteran did not have PTSD.  Accordingly, 
the question of clear and unmistakable error (CUE) in the 
October 2002 rating action which denied reopening of the PTSD 
claim is referred back to the RO for appropriate further 
action.  

In March 2003, the appellant filed with the Board a Motion to 
Advance this appeal on the Board's docket due to his terminal 
illness.  This motion was granted by the undersigned in late 
March 2003 and, in accordance with the appellant's request 
contained within the March 2003 Motion to Advance, appellate 
review of the issues listed on the cover page has proceeded 
without waiting for the submission of further evidence or 
arguments in support of the appeal.  




FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  The appellant currently has major depression which is 
unrelated to his World War II military service.  

3.  Hemorrhoids were not present in active service and any 
current hemorrhoid disability is not etiologically related to 
active service.  

CONCLUSIONS OF LAW

1.  A psychiatric disability (other than PTSD) was not 
incurred or aggravated in active service, and the incurrence 
or aggravation of a psychosis during active service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).  

2.  Hemorrhoids were not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the VCAA was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate his claims, the information he should provide 
to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the veteran 
should submit if did not desire the RO to obtain the evidence 
on his behalf.  See, e.g., the letter addressed to the 
appellant by the RO dated July 30, 2001; and the supplemental 
statement of the case issued in October 2002.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, extensive VA and private medical records have been 
obtained, and the veteran has been accorded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim, and the Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, a psychosis  may be 
presumed to have been incurred or aggravated in service if it 
was manifested to a compensable (10 percent) degree within 
one year of the claimant's separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service Connection for Psychiatric Disability (other than 
PTSD):

The service medical records are negative for any indication 
of psychiatric disability in service.  The report of the 
March 1946 separation medical examination of the appellant 
reflects a normal clinical evaluation for the nervous system, 
including both organic and functional disorders.  Similar 
negative evaluations were reported on quadrennial medical 
examinations of the appellant for the U.S. Naval Reserve in 
August 1950 and June 1955.  

In a September 1998 letter, the appellant's sister (a 
Registered Nurse) recalled that he talked and cried a lot 
about his wartime experiences after returning home in March 
1946.  She also observed his having nightmares and crying out 
in his sleep.  It was also her recollection that, after 
hemorrhoid surgery in late 1946 or early 1947, the appellant 
was referred to a psychiatrist who treated him for depression 
with Librium; and that he was unable at this time to practice 
as an oral surgeon for about two months.  After additional 
hemorrhoid surgery six years later, the appellant had what 
his sister termed a nervous breakdown and was unable to 
practice for about one year.  

A VA psychiatric consult in November 1998 resulted in Axis I 
diagnoses of an adjustment disorder with depression and PTSD.  
The appellant described "many nervous breakdowns" over the 
course of his life.  

Extensive VA medical records dating from 1998 to 2002 are of 
record.  These reflect ongoing treatments for psychiatric 
illness, variously diagnosed as anxiety, depression, and 
adjustment disorder, and finally as major depression.  
Although he sometimes described various (unverified) 
traumatic incidents in service in connection with these 
treatments, it was reported during the appellant's 
hospitalization at a VA facility in April-May 2001 following 
a suicide attempt that a series of devastating postservice 
traumas were the precipitating factors of his current 
psychiatric problems.  These traumatic incidents included the 
death of his daughter; the loss of his life savings in 1997 
due to bad investments and after enjoying a comfortable 
retirement for many years; his inability to return to work 
after his financial reverses, thereby becoming dependent upon 
his wife's earnings; a compression fracture of T-11 which 
caused relentless pain; a diagnosis of prostate cancer in 
2001; and then the discovery of metastatic skin cancer which 
is reportedly terminal.  

In May 1999, N.M. Cifelli, M.D., wrote to say that the 
appellant was currently his patient with a diagnosis of acute 
and chronic anxiety with depression.  

A VA psychiatric examiner in October 1999 commented that the 
appellant's personal history was extremely verbose and 
appeared to be rehearsed.  While the incidents in service 
which he described were unsettling, it was the opinion of 
this examiner that they did not amount to triggers for PTSD.  

On a subsequent VA psychiatric examination of the appellant 
in March 2002, diagnoses of PTSD and major depression were 
reported.  The examiner commented that it would be 
speculative on his part to attribute the diagnosis of major 
depression to any event occurring in service and that he was 
unable to determine the degree of any such causal connection 
to service.  

After a careful review of the evidence of record, as 
summarized above, the Board is unable to conclude that the 
appellant is currently suffering from any chronic psychiatric 
disability (other than PTSD) which was incurred or aggravated 
in service.  The service medical records are completely 
negative for any indication of such a disability in service, 
and the postservice medical evidence, all of which dates from 
years after service, does not provide an adequate nexus 
between the appellant's current major depression and service, 
although it is quite clear that a series of postservice 
events have materially and significantly contributed to this 
disorder and probably precipitated it.  Likewise, a psychosis 
is not shown within one year of the appellant's discharge 
from active service in March 1946.  

The most recent VA psychiatric examiner, after interviewing 
and examining the appellant in March 2002 and reviewing the 
relevant medical records in the claims file, concluded that 
it would be speculative, at best, to attribute any current 
psychiatric disability (other than PTSD) to service.  

Although the appellant may be completely sincere in his 
belief that his current psychiatric problems originated in 
service, lay witnesses, such as the appellant, are generally 
only competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time.  
Issues involving medical causation or diagnosis, however, 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  In this case, the preponderance of the medical 
evidence establishes that the veteran's major depression 
originated more than one year after his discharge from 
service and is unrelated to service.  

Service Connection for Hemorrhoids:

The service medical records are devoid of complaints, 
treatments, findings or diagnoses indicative of hemorrhoids.  
It was specifically reported on the separation physical 
examination of the appellant in March 1946, as had been 
reported on numerous prior medical examinations, that 
hemorrhoids were not present at that time.  A similar 
negative report was made on a quadrennial medical examination 
of the appellant for the U.S. Naval Reserve in August 1950.  

In October 1953, the appellant underwent surgical treatment 
at a private hospital by W. Cottingham, D.O., for internal 
and external hemorrhoids.  It was noted in the relevant 
medical records at that time that the appellant's hemorrhoids 
had begun approximately eight months earlier; no earlier 
history of hemorrhoids was recorded in these medical records.  
In June 1955, on another quadrennial medical examination for 
the U.S. Naval Reserve, the appellant gave a history of 
hemorrhoid surgery by Dr. Cottingham in 1953.  No recurrences 
and no earlier problems with hemorrhoids were noted on this 
examination.  

A letter dated in August 1998 was received from the widow of 
Dr. Cottingham, who had died in 1963 and all of whose medical 
records had been destroyed.  Mrs. Cottingham stated that she 
was also her husband's nurse and that she assisted him in a 
hemorrhoidectomy performed at their clinic on the appellant 
in late 1946 or early 1947, before another such procedure was 
performed later at a local hospital at a later date.  

The appellant's sister, who is also a Registered Nurse, 
recalled in a September 1998 letter that he had suffered from 
constipation and hemorrhoids after returning from active 
service, and that corrective surgery was performed in late 
1946 or early 1947.  It was also her recollection that, six 
years later, the appellant again had surgery for hemorrhoids.  

On a VA rectal examination of the appellant in March 2002, 
the appellant reported that he had undergone an office 
procedure for hemorrhoids in 1946, followed by a standard 
hemorrhoidectomy in a hospital within one year because of 
recurrent hemorrhoids.  The appellant continued to complain 
of ongoing difficulties with hemorrhoids.  Nevertheless, no 
hemorrhoids were seen on this examination or on a colonoscopy 
performed nine days earlier, and the entire examination of 
the rectum and anus was normal.  

Extensive VA and private outpatient treatment records dating 
from 1998 to 2001 reflect no treatments for hemorrhoids until 
April 2002, when it was reported that the appellant had an 
internal hemorrhoid following a recent episode of 
constipation.  

The appellant contends that he developed hemorrhoids as a 
result of the strain and excessive workload in service, and 
that these hemorrhoids required outpatient surgery within one 
year of his discharge from active service.  In this 
connection, the Board has both noted and considered the 
supporting statements from the appellant's sister and Mrs. 
Cottingham concerning their memories of events which occurred 
more than 50 years ago.  It must also be noted, however, that 
their recollections are not always consistent with the facts 
reported in several contemporary medical records.  Clinical 
documentation of hemorrhoids does not date from earlier than 
October 1953, and it was reported at that time that they had 
appeared only eight months previously.  

In any event, whether or not the appellant developed 
hemorrhoids in late 1946 or early 1947, as several witnesses 
have recalled but cannot document, the service medical 
records are negative for hemorrhoids, there is no other 
competent evidence of hemorrhoids in service, and there is no 
competent evidence of a nexus between any current hemorrhoid 
disability and service.  Therefore, the Board has concluded 
that the preponderance of the evidence is against this claim.  


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a psychiatric 
disability other than PTSD is denied.  

Entitlement to service connection for hemorrhoids is also 
denied.  




		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

